DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 depends from claim 4 and is therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 13, claim 13 recites the limitation “the predetermined identification corresponds to a friend”. The term “friend” in claim 13 is a relative term which renders the claim indefinite. The term “friend” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term friend has the commonly accepted meaning “one attached to another by affection or esteem”. Applicant has not defined to whom an entity is attached, and thus considered a “friend”, nor has applicant defined under what conditions an entity may be considered a “friend” (i.e. conditions of “affection or esteem”).
Claim 14 depends from claim 13 and is therefore rejected for the same reason(s) of indefiniteness as stated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. WO 2008/027072 A2 (hereinafter Farr) in view of Gerszberg et al. US 2017/0018174 A1 (hereinafter Gerszberg).
Regarding Claim 19, Farr teaches a system for transmitting information across a water-air interface with a ultraviolet (UV) beam (Abst.; “The transmitters and receivers may be positioned both underwater and above the water, thereby allowing for communication through water, and additionally across the surface of water and through the air”, Page 6, lines 28-33; “at least one of the nodes is positioned underwater and another is positioned above water”, Page 14, lines 12-15; “the electromagnetic radiation may include electromagnetic waves of wavelength in the optical spectrum between 300nm and 800nm” [300nm to 400nm being in the ultraviolet range], Page 2, lines 28-32), the system comprising: a first optical wireless communication device configured to emit in water the UV beam (transmitter 102 transmits beam 108 in medium 106 which may be water, air, or a combination thereof, Abst.; Page 6, lines 28-33; Page 7, line 7 - Page 10, line 19); a second optical wireless communication device 
Farr does not teach the controller configured to select, based on a value of the measured parameter, a modulation scheme for the UV beam, wherein the first optical wireless communication device modulates the UV beam with the selected modulation scheme. However, Gerszberg teaches a system adapted for obtaining data from electromagnetic waves propagating in a transmission medium (Abst.; Fig. 1; “The wireless signals 1804 can be optical signals (e.g., infrared or other forms of optical signals)”, Par. 178), including a first optical wireless communication device configured to emit a beam (transmission device 101, Fig. 1; “a transmission device 101 begins operation under control of the training controller 230 by sending a plurality of guided waves as test signals such as pilot waves or other test signals at a corresponding plurality of candidate frequencies and/or candidate modes directed to a remote transmission device 102 coupled to the transmission medium 125”, Par. 62); a second optical wireless communication device configured to measure a parameter (transmission device 102, Fig. 1; “criteria such as received signal strength, bit error rate, packet error rate, signal to noise ratio, propagation loss, etc.”, Par. 62); and a controller (training controller 230, Fig. 2) that is configured to select, based on a value of the measured parameter, a modulation scheme for 
.

Claims 1-2, 7-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Gerszberg and KAUSHAL NPL “Underwater Optical Wireless Communication” (hereinafter KAUSHAL).
Regarding Claim 1, Farr teaches a method for transmitting information across a water-air interface with a ultraviolet (UV) beam (Abst.; “The transmitters and receivers may be positioned both underwater and above the water, thereby allowing for communication through water, and additionally across the surface of water and through the air”, Page 6, lines 28-33; “at least one of the nodes is positioned underwater and another is positioned above water”, Page 14, lines 12-15; “the electromagnetic radiation may include electromagnetic waves of wavelength in the optical spectrum between 300nm and 800nm” [300nm to 400nm being in the ultraviolet range], Page 2, lines 28-32), the method comprising: emitting the UV beam in a first medium, with a first optical wireless communication device (transmitter 102 transmits beam 108 in medium 106 which may be water, air, or a combination thereof, Abst.; Page 6, lines 28-33; Page 7, line 7 - Page 10, line 19); measuring a parameter of the UV beam in a second medium, different from the first medium, at a second optical wireless communication 
Farr does not teach wherein the measured parameter is scintillation index; selecting, based on a value of the scintillation index, a modulation scheme for the UV beam; and modulating the UV beam with the selected modulation scheme. However, Gerszberg teaches a system adapted for obtaining data from electromagnetic waves propagating in a transmission medium (Abst.; Fig. 1; “The wireless signals 1804 can be optical signals (e.g., infrared or other forms of optical signals)”, Par. 178), including a first optical wireless communication device configured to emit a beam (transmission device 101, Fig. 1; “a transmission device 101 begins operation under control of the training controller 230 by sending a plurality of guided waves as test signals such as pilot waves or other test signals at a corresponding plurality of candidate 
Additionally, KAUSHAL teaches an underwater wireless information transfer system (Abst.), and teaches an optical wireless communication device measuring a scintillation index of a beam (B. TURBULENCE, pages 1526-1527; equation 24), and teaches that scintillation index is an inherent parameter  in underwater communication which can lead to large fluctuations in the intensity of the signal at the receiver degrading the performance of underwater optical wireless communication,  (B. TURBULENCE, pages 1526-1527; equation 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Farr such that the measured parameter is scintillation index; the method including selecting, based on a value of the scintillation index, a modulation scheme for the UV beam; and modulating the UV beam with the selected modulation scheme, because selecting a modulation scheme based on measured parameters which effect signal transmission allows the system to enhance performance, such as throughput, signal strength, reduce propagation loss, etc, and because scintillation index is one of such inherent parameters  in underwater communication which can lead to large fluctuations in the intensity of the signal at the receiver degrading the performance of underwater optical wireless communication.
Regarding Claim 2, Farr as modified by Gerszberg and KAUSHAL teaches the method of Claim 1, wherein the modulation scheme is one of a on-off-keying (OOK) and orthogonal-
Regarding Claim 7, Farr as modified by Gerszberg and KAUSHAL teaches the method of Claim 1, wherein the first optical wireless communication device is attached to a submarine, or sensor probe, or remote operated vehicle, or a diver (Farr, “At least one of the two or more nodes may be carried on a submarine, an unmanned underwater vehicle, a driver, an unmanned air vehicle or a buoy”, Page 14, lines 12-15; underwater unmanned vehicle 802, Fig. 8), and the second optical wireless communication device is attached to an aircraft or unmanned aerial vehicle (Farr, “At least one of the two or more nodes may be carried on a submarine, an unmanned underwater vehicle, a driver, an unmanned air vehicle or a buoy”, Page 14, lines 12-15).
Regarding Claim 8, Farr as modified by Gerszberg and KAUSHAL teaches the method of Claim 1.
Farr does not explicitly teach wherein no acoustic signal is used. However, Farr teaches that one of the goals of employing optical communications is to overcome the drawbacks of an acoustic communication system typically used by unmanned underwater vehicles, such as low bandwidth, high latency, and inability to permit video or other high-rate data transfers (Page 1, lines 27-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg and KAUSHAL such that no acoustic signal is used, because one of the goals of employing optical communications is to overcome the drawbacks of an acoustic communication system typically 
Regarding Claim 9, Farr as modified by Gerszberg and KAUSHAL teaches the method of Claim 1, wherein the UV beam propagates through water, the water-air interface and then air, between the first and second optical wireless communication devices (Farr, medium 106 which may be water, air, or a combination thereof, Abst.; “The transmitters and receivers may be positioned both underwater and above the water, thereby allowing for communication through water, and additionally across the surface of water and through the air”, Page 6, lines 28-33; Page 7, line 7 - Page 10, line 19; “at least one of the nodes is positioned underwater and another is positioned above water”, Page 14, lines 12-15 [i.e. the first communication device may be positioned in water while the second communication device is positioned in air]).
Regarding Claim 20, Farr as modified by Gerszberg teaches the system of Claim 19.
Farr as modified by Gerszberg does not teach wherein the parameter is a scintillation index associated with the UV beam or a height of water waves at the water-air interface. However, KAUSHAL teaches an underwater wireless information transfer system (Abst.), and teaches an optical wireless communication device measuring a scintillation index of a beam (B. TURBULENCE, pages 1526-1527; equation 24), and teaches that scintillation index is an inherent parameter  in underwater communication which can lead to large fluctuations in the intensity of the signal at the receiver degrading the performance of underwater optical wireless communication,  (B. TURBULENCE, pages 1526-1527; equation 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg such that the .

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr as modified by Gerszberg and KAUSHAL, and further in view of Readler US 2015/0245448 A1 (hereinafter Readler).
Regarding Claim 3, Farr as modified by Gerszberg and KAUSHAL teaches the method of Claim 1.
Farr as modified by Gerszberg and KAUSHAL does not teach embedding a predetermined identification code into the UV beam. However, Readler teaches a system for wireless optical communication (Abst.) wherein a beam transmitted from a first wireless optical communication device is embedded with a predetermined identification code (The capable flashlight encodes an ID Tag in modulated light, and the detached lighting units recognize the specific ID Tag and responds, Abst.; Par. 17), because this allows this system to avoid unintended activation and the accompanying unnecessary draw of stored energy (Abst.; Par. 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg and KAUSHAL to include embedding a predetermined identification code into the UV beam, because this allows 
Regarding Claim 4, Farr as modified by Gerszberg, KAUSHAL and Readler teaches the method of Claim 3, further comprising: responding to the first optical wireless communication device with a value of the measured scintillation index (Gerszberg, transmission device 102 responds to transmission device with feedback data concerning measured parameters, Par. 59-62; KAUSHAL, measured system parameters including scintillation index, B. TURBULENCE, pages 1526-1527; equation 24).
Additionally, Readler further teaches wherein a second optical wireless communication device responds to the first optical wireless communication device only if the second optical wireless communication device determines that the predetermined identification corresponds to a friend (detached lighting units respond only if the ID tag is recognized, Abst.; Par. 17), because this allows this system to avoid unintended activation and the accompanying unnecessary draw of stored energy (Abst.; Par. 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg, KAUSHAL and Readler to include wherein the second optical wireless communication device responds to the first optical wireless communication device only if the second optical wireless communication device determines that the predetermined identification corresponds to a friend, because this allows this system to avoid unintended activation and the accompanying unnecessary draw of stored energy.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr as modified by Gerszberg and KAUSHAL, and further in view of Hu et al. CN108833022A (hereinafter Hu; provided machine translation relied upon for the parenthetical citations presented below).
Regarding Claim 6, Farr as modified by Gerszberg and KAUSHAL teaches the method of Claim 1, further comprising: determining a parameter (Farr, “The detector in a receiver 104 may be configured with suitable circuitry to detect incoming modulated carrier waves and generate electrical signals corresponding to the type, intensity and frequency of the modulated carrier wave”, Page 7, line 7 - Page 10, line 19; Gerzsberg, “criteria such as received signal strength, bit error rate, packet error rate, signal to noise ratio, propagation loss, etc.”, Par. 62); and selecting a first modulation scheme if the parameter is larger than a predetermined threshold, and selecting a second modulation scheme if the parameter is smaller than the predetermined threshold (Gerzsberg, controller 230 selects among a plurality of modulation schemes based on feedback data concerning measured parameters, thus controller 230 inherently must have thresholds associated with the parameters which dictate which modulation scheme to select, 
Farr as modified by Gerszberg and KAUSHAL does not teach wherein the measured parameter includes a height of a water wave at the water-air interface. However, Hu teaches an underwater optical communication system (Abst.) wherein an optical wireless communication device determines a height of a water wave at the water-air interface (measures sea wave height, Abst,; Par. 2; Par. 5-6; Par. 8-13; Par. 24), wherein the system adjusts signal transmission based on whether the height of the water wave is larger than or smaller than a predetermined threshold (adjusts optical system based on measured wave height, Abst,; Par. 2; Par. 5-6; Par. 8-13; Par. 24), because water wave height impacts overall performance of the system (Abst,; Par. 2; Par. 5-6; Par. 8-13; Par. 24). Additionally, Gerszberg teaches adjusting a modulation scheme based on measured parameters which effect overall performance of the system (“criteria such as received signal strength, bit error rate, packet error rate, signal to noise ratio, propagation loss, etc.”, Par. 59-62), because this allows the transmission system to enhance performance, such as throughput, signal strength, reduce propagation loss, etc. (Par. 59-62).
.

Claims 10-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Gerszberg and Hu.
Regarding Claim 10, Farr teaches a method for transmitting information across a water- air interface with a ultraviolet (UV) beam (Abst.; “The transmitters and receivers may be positioned both underwater and above the water, thereby allowing for communication through water, and additionally across the surface of water and through the air”, Page 6, lines 28-33; “at least one of the nodes is positioned underwater and another is positioned above water”, Page 14, lines 12-15; “the electromagnetic radiation may include electromagnetic waves of wavelength in the optical spectrum between 300nm and 800nm” [300nm to 400nm being in the ultraviolet range], Page 2, lines 28-32), the method comprising: emitting the UV beam in a first medium, with a first optical wireless communication device (transmitter 102 transmits 
Farr does not teach wherein the estimated parameter is a height of a water wave at the water-air interface; selecting, based on a value of the height of the water wave, a modulation scheme for the UV beam; and modulating the UV beam with the selected modulation scheme. However, Gerszberg teaches a system adapted for obtaining data from electromagnetic waves propagating in a transmission medium (Abst.; Fig. 1; “The wireless signals 1804 can be optical signals (e.g., infrared or other forms of optical signals)”, Par. 178), including a first optical wireless communication device configured to emit a beam (transmission device 101, Fig. 1; “a transmission device 101 begins operation under control of the training controller 230 by sending a plurality of guided waves as test signals such as pilot waves or other test signals at a corresponding plurality of candidate frequencies and/or candidate modes directed to a remote transmission device 102 coupled to the transmission medium 125”, Par. 62); a second optical wireless communication device configured to estimate a parameter (transmission device 102, Fig. 1; “criteria such as received signal strength, bit error rate, packet error rate, signal to noise ratio, propagation loss, etc.”, Par. 62); and a controller (training controller 230, Fig. 2) that is configured to select, based on a value of the estimated parameter, a modulation scheme for the beam, wherein the first optical wireless communication device modulates the beam with the selected modulation scheme (“The training controller 230 selects the carrier frequencies, modulation schemes and/or guided wave modes for the guided electromagnetic waves based on feedback data received by the transceiver 210 from at least one remote transmission device… the training controller 230 operates based on the feedback data to evaluate a plurality 
Additionally, Hu teaches an underwater optical communication system (Abst.) wherein an optical wireless communication device estimates a height of a water wave at the water-air interface (measures sea wave height, Abst,; Par. 2; Par. 5-6; Par. 8-13; Par. 24), wherein the system adjusts signal transmission based on the height of the water wave (adjusts optical system based on measured wave height, Abst,; Par. 2; Par. 5-6; Par. 8-13; Par. 24), because 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Farr such that the estimated parameter is a height of a water wave at the water-air interface; the method including selecting, based on a value of the height of the water wave, a modulation scheme for the UV beam; and modulating the UV beam with the selected modulation scheme, because selecting a modulation scheme based on estimated parameters which effect signal transmission allows the system to enhance performance, such as throughput, signal strength, reduce propagation loss, etc, and because height of a water wave at the water-air interface is one of such parameters  in underwater communication which impacts overall performance of the system.
Regarding Claim 11, Farr as modified by Gerszberg and Hu teaches the method of Claim 10, wherein the modulation scheme is one of an on-off-keying (OOK) and an orthogonal-frequency division multiplexing (OFDM) (Farr, “the modulation method implemented in the modulating module 322 is on-off keying ("OOK")”, Page 15, lines 16-33).
Regarding Claim 16, Farr as modified by Gerszberg and Hu teaches the method of Claim 10, wherein the first optical wireless communication device is attached to a submarine (Farr, “At least one of the two or more nodes may be carried on a submarine, an unmanned underwater vehicle, a driver, an unmanned air vehicle or a buoy”, Page 14, lines 12-15; underwater unmanned vehicle 802, Fig. 8), and the second optical wireless communication device is attached to an aircraft (Farr, “At least one of the two or more nodes may be carried on 
Regarding Claim 17, Farr as modified by Gerszberg and Hu teaches the method of Claim 10.
Farr does not explicitly teach wherein no acoustic signal is used. However, Farr teaches that one of the goals of employing optical communications is to overcome the drawbacks of an acoustic communication system typically used by unmanned underwater vehicles, such as low bandwidth, high latency, and inability to permit video or other high-rate data transfers (Page 1, lines 27-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg and Hu such that no acoustic signal is used, because one of the goals of employing optical communications is to overcome the drawbacks of an acoustic communication system typically used by unmanned underwater vehicles, such as low bandwidth, high latency, and inability to permit video or other high-rate data transfers.
Regarding Claim 18, Farr as modified by Gerszberg and Hu teaches the method of Claim 10, wherein the UV beam propagates through water, the water-air interface and then air, between the first and second optical wireless communication devices (Farr, medium 106 which may be water, air, or a combination thereof, Abst.; “The transmitters and receivers may be positioned both underwater and above the water, thereby allowing for communication through water, and additionally across the surface of water and through the air”, Page 6, lines 28-33; Page 7, line 7 - Page 10, line 19; “at least one of the nodes is positioned underwater and .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr as modified by Gerszberg and Hu, and further in view of Readler.
Regarding Claim 12, Farr as modified by Gerszberg and Hu teaches the method of Claim 10.
Farr as modified by Gerszberg and Hu does not teach embedding a predetermined identification code into the UV beam. However, Readler teaches a system for wireless optical communication (Abst.) wherein a beam transmitted from a first wireless optical communication device is embedded with a predetermined identification code (The capable flashlight encodes an ID Tag in modulated light, and the detached lighting units recognize the specific ID Tag and responds, Abst.; Par. 17), because this allows this system to avoid unintended activation and the accompanying unnecessary draw of stored energy (Abst.; Par. 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg and Hu to include embedding a predetermined identification code into the UV beam, because this allows this system to avoid unintended activation and the accompanying unnecessary draw of stored energy.
Regarding Claim 13, Farr as modified by Gerszberg, Hu and Readler teaches the method of Claim 12, further comprising: responding to the first optical wireless communication device with a value of the estimated height of the water wave (Gerszberg, transmission device 102 
Additionally, Readler further teaches wherein a second optical wireless communication device responds to the first optical wireless communication device only if the second optical wireless communication device determines that the predetermined identification corresponds to a friend (detached lighting units respond only if the ID tag is recognized, Abst.; Par. 17), because this allows this system to avoid unintended activation and the accompanying unnecessary draw of stored energy (Abst.; Par. 17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg, Hu and Readler to include wherein the second optical wireless communication device responds to the first optical wireless communication device only if the second optical wireless communication device determines that the predetermined identification corresponds to a friend, because this allows this system to avoid unintended activation and the accompanying unnecessary draw of stored energy.
Regarding Claim 14, Farr as modified by Gerszberg, Hu and Readler teaches the method of Claim 13, wherein the first optical wireless communication device selects the modulation scheme based on the received height of the water wave (Gerszberg, The training controller 230 selects the carrier frequencies, modulation schemes and/or guided wave modes for the guided electromagnetic waves based on feedback data received by the transceiver 210 from at least .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr as modified by Gerszberg and Hu, and further in view of KAUSHAL.
Regarding Claim 15, Farr as modified by Gerszberg and Hu teaches the method of Claim 10, further comprising: measuring a parameter of the UV beam in air, at the second optical wireless communication device (Farr, “The detector in a receiver 104 may be configured with suitable circuitry to detect incoming modulated carrier waves and generate electrical signals corresponding to the type, intensity and frequency of the modulated carrier wave”, Page 7, line 7 - Page 10, line 19; medium 106 which may be water, air, or a combination thereof, Abst.; Page 6, lines 28-33; Page 7, line 7 - Page 10, line 19; Gerzsberg, “criteria such as received signal strength, bit error rate, packet error rate, signal to noise ratio, propagation loss, etc.”, Par. 62); and selecting a first modulation scheme if the parameter is larger than a given threshold, and selecting a second modulation scheme if the parameter is smaller than the given threshold (Gerzsberg, controller 230 selects among a plurality of modulation schemes based on feedback data concerning measured parameters, thus controller 230 inherently must have thresholds associated with the parameters which dictate which modulation scheme to select, Par. 59-62).
Farr as modified by Gerszberg and Hu does not teach wherein the measured parameter includes a scintillation index. However, KAUSHAL teaches an underwater wireless information transfer system (Abst.), and teaches an optical wireless communication device measuring a scintillation index of a beam (B. TURBULENCE, pages 1526-1527; equation 24), and teaches that 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Farr as modified by Gerszberg and Hu wherein the measured parameter includes a scintillation index, because scintillation index is an inherent parameter in underwater communication which can lead to large fluctuations in the intensity of the signal at the receiver degrading the performance of underwater optical wireless communication, and adjusting a modulation scheme based on measured parameters which effect overall performance of the system allows the transmission system to enhance performance, such as throughput, signal strength, reduce propagation loss, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636